
	
		II
		112th CONGRESS
		2d Session
		S. 2444
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2012
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To reduce temporarily the duty on certain ceramic frit
		  rings.
	
	
		1.Certain ceramic frit
			 rings
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Ceramic frit rings or powder composed of dysprosium oxide,
						dysprosium monosilicate, and mullite for sealing discharge lamp arc tubes (CAS
						Nos. 12161–58–9, 235–295–7, 1302–93–8, 215–113–2, 1308–87–8, and 215–164–0)
						(provided for in subheading 3207.40.5000)6.5%No
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
